816 N.E.2d 353 (2004)
212 Ill. 2d 57
287 Ill. Dec. 591
The PEOPLE of the State of Illinois, Appellee,
v.
Evan GRIFFITH, Appellant.
No. 95218.
Supreme Court of Illinois.
June 17, 2004.
Rehearing Denied October 4, 2004.
Rita A. Fry, Edwin A. Burnette, Cook County Public Defenders, Chicago (Harold *354 J. Winston, Erica Reddick, Suzanne Isaacson, Brendan P. Max, Assistant Public Defenders, of counsel), Elisabeth Cox, law student, for appellant.
Lisa Madigan, Attorney General, Springfield, Richard A. Devine, State's Attorney, Chicago (Linda D. Woloshin, Assistant Attorney General, Chicago, Renee Goldfarb, Peter D. Fischer, Veronica Calderon Malavia, Christine Cook, Assistant State's Attorneys, of counsel), for the People.
Steven A. Greenberg, Chicago, for amicus curiae Illinois Association of Criminal Defense Attorneys.
PER CURIAM:
In this case, one Justice of this Court has recused himself and the remaining members of the Court are divided so that it is not possible to secure the constitutionally required concurrence of four judges for a decision (see Ill. Const. 1970, art. VI, § 3). Accordingly, the appeal is dismissed. The effect of this dismissal is the same as an affirmance by an equally divided court of the decision under review but is of no precedential value. See Perlman v. First National Bank, 60 Ill. 2d 529, 530, 331 N.E.2d 65 (1975).
FITZGERALD, J., took no part.